 1                                                                          Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     FAMILIES BELONG TOGETHER -
10   WASHINGTON COALITION and                                 NO. 2:18-CV-01847 MJP
     MOHAMMED KILANI,
11                                                            STIPULATION AND [PROPOSED]
                                      Plaintiffs,             ORDER
12
             v.
13
     THE CITY OF SEATAC, and JEFF
14   ROBINSON, AS AN INDIVIDUAL AND AS
     AN EMPLOYEE OF SEATAC,
15
                                    Defendants.
16

17           The parties have been negotiating a resolution of this action. There is a proposal for
18   resolution that will be presented to the SeaTac City Council for approval, at the latest, in its January
19
     12, 2020, Council meeting. Accordingly, the parties request that this matter be taken off calendar
20
     pending the Council’s action. The parties will file a supplemental report following the Council’s
21
     meeting.
22

23   ///

24   ///

25

26


     STIPULATION AND [PROPOSED]                                                         38TH FLOOR
     ORDER - 1                                                                      1000 SECOND AVENUE
                                                                                 SEATTLE, WASHINGTON 98104
     CASE NO. 2:18-CV-01847 MJP                                                        (206) 622-2000
 1   DATED this _____ day of December, 2019.

 2

 3    PETERSON | WAMPOLD | ROSATO | FELDMAN |
      LUNA
 4
      /s/ Felix Luna _______________
 5    Felix Luna, WSBA No. 27087
 6
      /s/ Tomás Gahan _______________
 7    Tomás Gahan, WSBA No. 32779
      1501 Fourth Avenue, Suite 2800
 8    Seattle, WA 98101-3677
      Phone: 206-624-6800
 9    Email: luna@pwrfl-law.com;
10            gahan@pwrfl-law.com
      Attorneys for Plaintiff
11
     BYRNES KELLER CROMWELL LLP
12
     /s/ Paul R. Taylor_______________
13   Paul R. Taylor, WSBA No. 14851
     1000 Second Avenue, 38th Floor
14   Seattle, WA 98104
15   Phone: 206-622-2000
     Email: ptaylor@byrneskeller.com
16   Attorneys for Defendants

17
                                                  ORDER
18
            Based upon the above stipulation, all pending dates in this matter, including the trial date,
19
     are suspended. The parties are ordered to provide an update on the status of matters following
20
     the Council’s consideration of the proposed resolution.
21
     DATED this _____ day of December, 2019.
22

23                                                        ____________________________________
24                                                        Honorable Marsha J. Pechman

25

26


     STIPULATION AND [PROPOSED]                                                      38TH FLOOR
     ORDER - 2                                                                   1000 SECOND AVENUE
                                                                              SEATTLE, WASHINGTON 98104
     CASE NO. 2:18-CV-01847 MJP                                                     (206) 622-2000
